PS 8

Case 1:18-cr-00123-DMT Document 74 Filed 05/07/19 Page 1 of 3

(Rev. 2/2013)

United States District Court
For The
District of North Dakota

Petition for Action on Conditions of Pretrial Release

United States of America )
)

vs. ) Docket No.: 0868 1:18CR00123-2
)
)

James Russell Windy Boy

COMES NOW, Allison M. Gehringer, PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant, James Russell Windy Boy who was placed under pretrial
release supervision by the Honorable Charles S. Miller Jr., Magistrate Judge, sitting in the Court
at Bismarck, on August 13, 2018, under the following conditions:

1.

2.

The defendant must not violate federal, state, tribal, or local law while on release.

The defendant must advise the Office of Probation and Pretrial Services and defense
counsel in writing before making any change in address or telephone number.

The defendant must appear in court as required and must surrender to serve any sentence
imposed,

The defendant must sign an Appearance Bond, if ordered.

IT WAS FURTHER ORDERED that the release of the defendant be subject to the
conditions set forth below:

Defendant shall report to the Pretrial Services Officer within 48 hours following his
release from Tribal custody and thereafter continue to report at such times and in such
manner as designated by the Officer.

Defendant shall refrain from: any use of alcohol or any use/possession of a narcotic drug

and other controlled substances as defined in 21 U.S.C. 802 or state statute, unless
prescribed by a licensed medical practitioner, and any use of inhalants. Defendant shall
submit to drug/alcohol screening at the direction of the Pretrial Services Officer to verify
compliance. Failure or refusal to submit to testing or tampering with the collection process
or specimen may be considered the same as a positive result.

Defendant shall not possess a firearm, destructive device, or other dangerous weapon.
PS8

Case 1:18-cr-00123-DMT Document 74 Filed 05/07/19 Page 2 of 3

(Rev. 2/2013)
Windy Boy, James
0868 1:18CRO0123

8.

10.

11.

Defendant shall not knowingly or intentionally have any direct or indirect contact with
Jumerero Quartez James, except that counsel for the defendant, or counsel’s agent or
authorized representative, may have such contact with such person(s) as is necessary in
the furtherance of the defendant’s legal defense. Defendant shall not have any discussions
about this case with Kayla Keyes.

Defendant shall undergo a substance abuse and/or mental health evaluation if required by
the Pretrial Services Office and comply with resulting counseling or treatment
recommendations.

Defendant shall reside with his mother and not change this residence without prior
approval of the Pretrial Services Officer.

Defendant shall submit his person, residence, vehicle, and/or possessions to a search
conducted by a Pretrial Services Officer at the request of the Pretrial Services Officer.
Failure to submit to a search may be grounds for revocation of pretrial release. Defendant
shall notify any other residents that the premises may be subject o searches pursuant to
this condition.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE
AS FOLLOWS:

1)

2)

3)

4)

5)

On August 17, 2018, the defendant first met with this officer and provided a urine sample
which tested positive for alcohol. The defendant admitted use. This is in violation of
release condition six (6).

On August 25, 2018, the defendant was a vehicle passenger when his codefendant, Kayla
Keyes, was arrested for Driving Under the Influence by MHA Nation Highway Patrol
(New Town, ND). The defendant was also intoxicated and was instructed to walk home.
This is in violation of release condition six (6).

On February 11, 2019, the defendant was placed under arrest for Public Intoxication by
Three Affiliated Tribes (TAT) Law Enforcement in New Town, ND. This is in violation
of release conditions one (1) and six (6).

On May 6, 2019, the defendant was arrested for Driving Under the Influence,
Endangering the Welfare of a Child, Disorderly Conduct, Reckless Endangerment, and
Criminal Mischief, by Three Affiliated Tribes (TAT) Law Enforcement in New Town,
ND. This is in violation of release conditions one (1) and six (6).

The defendant has been instructed to obtain a substance abuse evaluation and follow-
through with recommendations. This has not been completed to date. This is in violation
of release condition nine (9).
Case 1:18-cr-00123-DMT Document 74 Filed 05/07/19 Page 3 of 3

PS 8

(Rev. 2/2013)
Windy Boy, James
0868 1:18CRO0123

6) The defendant has not reported as directed by Pretrial Services Officer. This is in
violation of release condition five (5).

PRAYING THAT THE COURT WILL ORDER: It is respectfully recommended that a warrant
be issued for the arrest of Mr. James Windy Boy and hearings be held to determine if he has
violated the conditions of his pretrial release.

I declare under penalty of perjury that the
foregoing is true and correct.
Respectfully,

/s/ Allison M. Gehringer 05/07/2019

 

U.S. Pretrial Services Officer
Place: Minot

ORDER OF THE COURT

Considered and ordered this 7 PR iay of, May, 2019, and ordered filed and made a part of the
(
record in the above case. Wa WI a L hu hoe (S820 +

yy

i“
Charles S. Miller Jr.
U.S. Magistrate Judge
